Judgment unanimously affirmed. Memorandum: The trial court properly admitted evidence of the uncharged sexual acts between defendant and the young girls he attempted to recruit as prostitutes (see, People v Grant, 104 AD2d 674). In view of defendant’s criminal record and the nature of the crimes, the sentences imposed were not harsh and excessive.
We find no merit in the other issues raised by defendant. (Appeal from judgment of Monroe County Court, Egan, J.— *968promoting prostitution, second degree, and another charge.) Present—Dillon, P. J., Callahan, Boomer, Balio and Davis, JJ.